Citation Nr: 0728743	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-40 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk







INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision which denied 
the veteran's claim of service connection for diabetes 
mellitus, type II.


FINDING OF FACT

The veteran's personnel records reflect that he did not have 
service in Vietnam, and he does not allege otherwise; the 
probative evidence does not establish that he was exposed to 
herbicides during service at Fort Riley or elsewhere; and 
diabetes mellitus, type II, was not manifest during service, 
was not manifest within one year of separation, and is not 
otherwise attributable to service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter also informed the veteran that additional 
information and evidence was needed to support his claims and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Board notes that various attempts were made to verify the 
veteran's claim that he was exposed to herbicides at Fort 
Riley, Kansas.  Since all efforts to verify this information 
have failed, the Board finds that VA has satisfied its duty 
to assist in this regard.

Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
In this case, neither examination nor opinion is needed on 
the claim because there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.

SERVICE CONNECTION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  Certain diseases, to include type II 
diabetes mellitus, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Further, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2006).  In this regard, it 
is noted that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  The Board notes that, while the 
presumption of exposure to Agent Orange only applies to 
veterans who served in Vietnam, a veteran's service in Korea 
and other areas outside of Vietnam in which the Department of 
Defense (DOD) has confirmed the use of herbicide agents may 
be considered for purposes of establishing a claim for direct 
service connection.

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2006).  

Furthermore, the United States Court of Appeals for the 
Federal Circuit has held that, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999). 




DIABETES MELLITUS, TYPE II

In this case, the veteran submitted a report from an April 
2003 private medical examination that consisted of a 
diagnosis of poorly controlled diabetes mellitus, type II.  
The veteran also submitted a report, from a March 1997 
private medical examination, containing the same diagnosis.  
A current diagnosis of diabetes mellitus, type II, is 
therefore established.  Nevertheless, service connection for 
diabetes mellitus is denied for the reasons below.

The veteran's DD Form 214 does not reflect that the veteran 
had any foreign service, including service in Vietnam.  The 
veteran did not receive any decorations, medals, badges, 
commendations, citations, campaign ribbons, or any other 
recognition indicative of Vietnam service.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  Thus, there is no 
presumption that the veteran was exposed to herbicides as a 
result of his Vietnam service.  However, where a veteran 
serves outside of the Republic of Vietnam in an area in which 
the DOD has confirmed the use of herbicides, service 
connection will be considered even where the presumption of 
exposure to herbicides does not exist.

In this case, the veteran contends that he acquired diabetes 
as the result of state-side exposure to herbicides while 
bulldozing overgrown vegetation at Fort Riley, Kansas.  The 
veteran's service personnel records confirm that the 
veteran's military occupational specialty was a bulldozer and 
heavy equipment operator and that he was stationed at Fort 
Riley.

In March 2003, the RO sent a request to the National 
Personnel Records Center (NPRC) for verification of the 
veteran's exposure to herbicides during active service.  No 
such records were found.  In February 2004, the RO sent a 
letter to Fort Riley's commander and requested that he 
provide information as to the use of Agent Orange on 
vegetation near the base.  In August 2004, the chief of Fort 
Riley's Environmental Division telephoned the RO to inform 
them that, after an extensive search, no such records were 
available.  In February 2006, the RO's Decision Review 
Officer sent an e-mail to the chief of Fort Riley's 
Environmental Division asking whether herbicides were used on 
the base during the veteran's service and whether heavy 
equipment was used to clear treated vegetation.  Within the 
month, the chief responded that Fort Riley personnel had 
conducted a search of installation records and found none 
concerning the subject of herbicides during the applicable 
period.  The chief further noted that the applicable period 
pre-dated the formation of the Environmental Protection 
Agency, and thus there were no record-keeping requirements 
under Federal regulations.  Furthermore, in January 2003, the 
Board received from the Assistant Secretary of Defense for 
Health Affairs a letter and accompanying spreadsheet listing 
71 known locations outside Vietnam where herbicides had been 
used and describing the nature and dates of their use.  Fort 
Riley, Kansas, is not on that list.

Thus, there is no evidence that the veteran was exposed to 
herbicides while at Fort Riley or elsewhere, and there can be 
no presumption that the veteran's diabetes mellitus is the 
result of herbicide exposure.  Accordingly, presumptive 
service connection for diabetes mellitus, type II, claimed as 
secondary to herbicide exposure, is not warranted.

Furthermore, the veteran's service medical records do not 
reflect any complaints, findings, treatment, or a diagnosis 
of diabetes mellitus.  In an in-service treatment report from 
January 1967, the veteran complained of cold symptoms and a 
malaise, and the diagnosis was a viral infection.  At the 
veteran's separation examination, the examiner noted that the 
veteran had no defects except astigmatism and scars on his 
head and knee. 

The first record of the veteran's diagnosis of diabetes 
mellitus comes from March 1997, 30 years after the veteran 
was separated from service.  Neither the March 1997 nor the 
April 2003 private medical reports associates the veteran's 
diabetes mellitus to service or even mentions the veteran's 
claimed exposure to herbicides.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, he cannot 
provide a competent opinion regarding diagnosis or causation.  
In sum, there is no competent medical evidence establishing 
that diabetes mellitus was manifest during service, within 
one year of separation, or is otherwise related to service.  
Accordingly, direct service connection for diabetes mellitus, 
type II, is not warranted. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to herbicide exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


